Exhibit 10.2

 

AMENDED AND RESTATED

DEBT EXCHANGE AGREEMENT

 

THIS AMENDED AND RESTATED DEBT EXCHANGE AGREEMENT (this “Agreement”) is entered
into as of this 15th day of June, 2010 by and between ADVANCED LIFE SCIENCES
HOLDINGS, INC., a Delaware corporation (the “Company”), and Michael T. Flavin
(the “Maker”).

 

RECITALS

 

WHEREAS, the Company and the Maker have entered into that certain Third
Amended & Restated Promissory Note dated as of January 4, 2010 (the “Note”)
relating to indebtedness of the Company to Maker in the outstanding principal
amount of $2.0 million (the “Indebtedness”);

 

WHEREAS, the Company has filed with the Securities and Exchange Commission a
Registration Statement on Form S-1, Registration No. 333-165388 (as amended, the
“Registration Statement”) relating to a proposed registered public offering by
the Company (“Offering”) of units (the “Units”), with each unit consisting of a
specified number of shares of common stock, warrants to purchase common stock
(the “Stock Warrants”) and warrants to purchase additional units consisting of
shares of common stock and Stock Warrants (the “Unit Warrants”);

 

WHEREAS, pursuant to that certain Debt Exchange Agreement dated as of May 10,
2010 (the “Original Agreement”) the Maker has agreed with the Company (acting
through the independent audit committee of the Company’s board of directors) to
exchange the Note for Units on the terms and conditions described therein; and

 

WHEREAS, the Maker and the Company (acting through the independent audit
committee of the Company’s board of directors) have agreed to amend and restate
the Original Agreement in its entirety upon the terms and subject to the
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
agreements and covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Maker and the Company hereby agree as follows:

 

ARTICLE I

DEBT EXCHANGE

 

1.1           Debt Exchange.  Within fifteen (15) days following effectiveness
of the Charter Amendment (as defined below) under the laws of the State of
Delaware, the Maker shall deliver the Note to the Company for cancellation and
retirement in full of the Indebtedness and, in exchange, receive from the
Company a number of Units determined by dividing (a) $2,000,000 by (b) the price
per Unit at which the Units were issued and sold to the public in the Offering,
rounded down to the nearest whole Unit with any fractional Unit being paid by
the Company in cash (the “Exchange”).  The Units issuable to Maker in the
Exchange are referred to herein as the “Exchange Units.”

 

1.2           Stockholder Approval.  Within sixty (60) days following the sale
of Units by the Company in the Offering, the Company shall schedule and provide
written notice to stockholders of a special meeting at which the Company shall
request stockholders to approve an amendment to the Company’s certificate of
incorporation (the “Charter Amendment”) providing for an increase in the
authorized shares of the Company’s common stock by an amount sufficient (taking
into account all shares of the Company’s common stock then outstanding or
reserved for issuance) to allow for the issuance of (a) shares of common stock
contained in

 

--------------------------------------------------------------------------------


 

the Exchange Units, (b) shares of common stock underlying Stock Warrants
contained in the Exchange Units and (c) shares of common stock underlying Stock
Warrants that are issuable upon the exercise of the Unit Warrants contained in
the Exchange Units.  If the Charter Amendment is approved by stockholders
representing the requisite percentage of the Company’s common stock required
under Delaware law, then the Company shall file the Charter Amendment with the
Secretary of State of the State of Delaware and take such further action as
reasonably necessary for the Charter Amendment to become effective.

 

1.2           Accrued Interest.  On the date of the Exchange, the Company shall
make a cash payment to the Maker in satisfaction of accrued and unpaid interest
on the Indebtedness to but excluding the date of the Exchange.

 

1.3           Restricted Securities.  The Maker understands that the Units to be
issued by the Company pursuant to this Agreement, the shares of common stock and
warrants underlying such Units and the shares of common stock underlying such
warrants (collectively, the “Securities”) are characterized as “restricted
securities” under the federal securities laws inasmuch as they will be acquired
in a transaction not involving a public offering, and that under such laws and
applicable regulations such securities may be resold without registration under
the federal securities laws only in certain limited circumstances.  The
certificates for the Securities shall be subject to a legend or legends
restricting transfer under the federal securities laws and referring to
restrictions on transfer herein, such legend to be substantially as follows:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE BEEN
ISSUED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND APPROPRIATE EXEMPTIONS
FROM REGISTRATION UNDER THE SECURITIES LAWS OF OTHER APPLICABLE JURISDICTIONS.
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR TRANSFERRED OTHER THAN
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE 1933 ACT AND THE APPLICABLE SECURITIES LAWS
OF ANY OTHER JURISDICTION.  THE ISSUER SHALL BE ENTITLED TO REQUIRE AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT WITH RESPECT TO COMPLIANCE OF THE
PROPOSED SALE OR TRANSFER WITH THE REGISTRATION REQUIREMENTS OF THE 1933 ACT OR
EXEMPTION THEREFROM.

 

ARTICLE II

MISCELLANEOUS

 

2.1           Changes.  This Agreement may be modified, amended or waived only
pursuant to a written instrument signed by the Company and the Maker.

 

2.2           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

2.3           Governing Law.  This Agreement shall be interpreted and the rights
and liabilities of the parties hereto determined in accordance with the internal
laws and decisions of the State of Illinois, without giving affect to the
conflict of laws principals thereof.  Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or by the remaining provisions of this Agreement.

 

2

--------------------------------------------------------------------------------


 

2.4           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other party.

 

2.5           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the Exchange and supersedes any prior
understandings or agreements with respect thereto.

 

2.6           Term and Termination.  This Agreement shall terminate upon the
earliest to occur of (a) the Registration Statement being terminated or
withdrawn with no Units being issued by the Company thereunder, (b) the Company
stockholders declining to approve the Charter Amendment by the requisite
percentage under Delaware law, as reflected in certified special meeting voting
results or (c) consummation of the Exchange.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

ADVANCED LIFE SCIENCES HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Mark Caputo

 

 

Name: Mark Caputo

 

 

Title: Vice President Accounting and Controller

 

 

 

 

 

MICHAEL T. FLAVIN

 

 

 

 

 

 

By:

/s/ Michael T. Flavin

 

4

--------------------------------------------------------------------------------